Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-11 of copending Application No. 16/ 976297. Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-3 and 10-11 of 16/976,297.  Both the instant application and those of 16/976297 make silicon coated airbags (of the same coating weight) the base fabric is structurally and compositionally the same (synthetic, 400-600dtex and having a CF of 2150-2600.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007284826 A issued to Tawara et al. further in view of USPUB 20150079864A1 issued to Nishimura et al. 
	Regarding Claims 1, 4 and 6 specifically,  JP 2007284826 A issued to Tawara et al. teaches a method of producing a high-quality base fabric used for airbags. The fibers used for the airbag fabric is synthetic in nature.  Such fibers may be polyamide, polyester etc.  The fineness is 150 dtex to 500 dtex. The method for producing a base fabric for an air bag according to the present invention uses the specific warp and weft, and is woven in a cover factor of 1800 to 2700, preferably 2000 to 2500. After the fabric is produced, it may be coated.  At 0058-0059, the instant reference teaches that it can be coated with an elastomer resin or rubber selected from silicone rubber, polyurethane resin, chlorosulfonated olefin, nitrile rubber, fluorine-based rubber, nylon resin and chloroprene rubber. It is. In particular, the use of a silicone resin is preferred from the viewpoints of excellent flexibility, heat resistance, surface friction characteristics and thin coating.  The resin adhesion amount to the base fabric is 5 to 80 g/m2, preferably 10 to 50 g/m 2. When the resin adhesion amount is less than 5 g/m 2, it is difficult to uniformly adhere the resin, and a gas leakage portion may occur. On the other hand, if it exceeds 80 g/m2, the base fabric becomes thick and hard, so that the object of the present invention cannot be satisfied.  At 0074 the instant reference shows an uncoated base cloth for an airbag which is woven at a weaving density of 65 yarns/inch for both the warp and the weft.  
	JP ‘826 does not expressively suggest crimp rate in a warp direction and a weft direction and the properties of stiffness and edgecomb resistance as sought by Applicant.
	These are remedied by the teaching of Nishimura et al. 
	Nishimura discloses that it is known a non-coated [0001] fabric for airbags having a crimp ratio of 12% or more in a first direction and a crimp ratio of 6% or less in a second transverse direction [table 1, examples 2 and 4]. 
	In claim 1 it is defined that the first direction is the weft direction and the second direction is the warp direction, while in Nishimura shows this in the reverse.  However, the terms "warp direction" and "weft direction" relate to the weaving process and not necessarily the final product. Once the woven fabric is removed from the weaving machine and cut for further processing, it is not possible to know what the weft and the warp direction were.
	Further, Nishimura teaches that modifying the crimp of either the warp or weft of the fabric is likely to become harder and there is a deterioration in softness and compactness, and for that reason, one skilled in the art before the effective filing date of the invention would have been motivated to apply the crimp percentages to the fabric of Tawara et al.  
	It should also be noted that it is a well-established and routinely done in the art of wovens by skilled artisans to increase or decrease the setting or number or yarns in a given direction or both to get the desired weave density.  This does not require a leap of inventiveness, thus it would have been obvious to have modified the weave density from 55 to 56 yarns in both directions.  It is a very marginal difference and would not produce a substantial unexpected result on the desired properties.
	Regarding Claim 2, where Applicant seeks that the non-coated/coated fabric for airbags according to claim 1, wherein the coated fabric has a stiffness of 90 mm or less in the warp direction as determined based on two overlapping sheets of the fabric by a cantilever method; Applicant is directed to 0051-0053 of Nishimura et al where a cantilever method is used to measure the stiffness and Table one to show that the stiffness is 100 mm or less, which overlaps Applicant’s range. 	
	Regarding Claim 3, where Applicant seeks that the non-coated fabric for airbags according to claim 1, wherein the coated fabric has an edgecomb resistance of 1600 N or more in the warp direction, based on two overlapping sheets of the fabric.; It is the position of the Office that the uncoated base cloth for an airbag described by Tawara et al. which is used in an airbag, to have lower flexural rigidity and furthermore to have greater slippage resistance. The uncoated base fabrics for an airbag described as examples in the specification, in which the crimp rate in a warp direction is 12% or greater and the crimp rate in a weft direction is 6% or less, all satisfy the conditions specified in claims in regard to each of flexural rigidity, slippage resistance and providing a higher weave density.  Additionally, the edgecomb resistance can be expected to be the same, because it depends on the crimp (see paragraph [0021] of the present application).
	Accordingly, if the coated base cloth for an airbag described in Tawara/Nishimura et al to have a crimp rate in a warp direction of 12% or greater and a crimp rate in a weft direction of 6% or less, it would be easy for a person of ordinary skill in the art before the effective filing date to ensure that the uncoated base cloth for an airbag satisfies the conditions specified in claims 2 and 3 in regard to each of flexural rigidity and slippage resistance.  It is reasonable to presume so, as support for said presumption is found in the use of like materials.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties of edgecomb resistance as set forth above, it would obviously have been present once the Tawara/Nishimura et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP